The writ of error brings for review a judgment on demurrer sustained to a third amended declaration.
The third amended declaration is in three counts.
The declaration appears to have been drafted upon the theory that the plaintiff had agreed to purchase certain hotel property from the defendant. Then he went into possession of the property under the agreement to purchase the same and with the understanding with the defendant that he would make certain repairs and improvements on said *Page 215 
property and that later he did make the repairs and improvements at large cost and that still later the defendant refused to convey the property to the plaintiff and required the plaintiff to vacate the property and that the plaintiff did surrender and vacate the property.
The declaration entirely fails to allege a cause of action under which the plaintiff is entitled to recover in an action at law.
The demurrer was properly sustained and there was no error in the judgment entered thereon.
Therefore, the judgment should be affirmed and it is so ordered.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.